Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed February 25, 2021 fails to comply fully with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the listing of English translation abstracts has not been placed in the appropriate section of NON-PATENT LITERATURE. As a result the listings of the variously presented English translation abstracts have been lined-through. The information referred to within each English translation abstract that has been provided has been considered a statement as to the relevance of the respective documents matching the English translation abstracts.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
1)	The drawings are objected to as failing to comply with 37 CFR § 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ‘2’.  

2)	The drawings are objected to under 37 CFR § 1.84(p)(3) because the reference characters in the drawing figures are not of appropriate size. As per 37 CFR § 1.84(p)(3):
Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.

3)	The drawings are objected to under 37 CFR § 1.84(u)(2) because the Figure numbers are not of appropriate size. As per 37 CFR § 1.84(u)(2):
The view numbers must be larger than the numbers used for reference characters.

4)	The drawings are objected to under 37 CFR § 1.84(u)(1), 37 CFR § 1.84(h) and 37 CFR § 1.84(h)(2) because Fig. 34B, (or, Fig. 34A), illustrates two figures of the invention, (drawing sheet 26/29 presents three figures with only two Fig. numbers). As per 37 CFR § 1.84(u)(1):
The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG."

As per 37 CFR § 1.84(h):
 Detail views of portions of elements, on a larger scale if necessary, may also be used.

As per 37 CFR § 1.84(h)(2):
When a portion of a view is enlarged for magnification purposes, the view and the enlarged view must each be labeled as separate views.

5)	The drawings are objected to as failing to comply with 37 CFR § 1.84(p)(4) because reference character “33.1” has been used, (see Fig. 14), to designate both a “foundation plate” and a “bolt” or “column plate”. 

6)	The drawings are objected to under 37 CFR § 1.84(l) because Fig. 14A, Fig. 14B and Fig. 35 have not been made by a process which will give them satisfactory reproduction characteristics. As per 37 CFR § 1.84(l):
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The disclosure is objected to under 37 CFR § 1.74 because of the following: reference character ‘38’ has been used to denote both “bolts” and “flanges” (or, “lower lips”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/184476 to Do et al. in view of JP 2007009670 to Okuda et al.
Do et al. discloses, Figs. 1-5 for example, a method of making a prefabricated deck unit, the method comprising:
providing a formwork mould;
positioning a first reinforcing mesh unit within the formwork mould;

positioning a second reinforcing mesh unit such that the second reinforcing mesh unit rests or is attached to the plurality of spheroidal void formers; and
pouring a composite material into the formwork mould comprising the first and second reinforcing mesh units and the plurality of spheroidal void formers.
Do et al.  does not appear to specifically set forth a void former “comprising a waist defining a radially extending interstitial gap.”
However, Okuda et al. teaches application and utilization of a void former comprising a waist defining a radially extending interstitial gap as at 11 or at 15.
Therefore, to have provided the void former of Do et al. with a void former comprising a waist defining a radially extending interstitial gap, thus allowing securement of concrete and/or adsorbing of air bubbles, would have been obvious to one having ordinary skill in the art as taught by Okuda et al.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/184476 to Do et al. in view of JP 2007009670 A to Okuda et al. as applied to claim 12 above, and further in view of Yonkers 2,970,388.
Yonkers teaches application and utilization of a ferrule 31, 66 with magnet 32, 65 to attach articles one to another. Therefore, to have provided the modified deck unit of Do et al. with a ferrule and magnet to attach the reinforcing mesh to the mold, thus .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/184476 to Do et al. in view of JP 2007009670 A to Okuda et al. as applied to claim 12 above, and further in view of GB 1,241,179 to Babu.
Babu teaches casting composite material ‘C’ into the formwork mould 2/3 from a substantially central position relative to the deck unit, (e.g., Fig. 1c).
. Therefore, to have formed the modified deck unit of Do et al. as by casting composite material into the formwork mould from a substantially central position relative to the deck unit the mold, thus allowing the desired even flow of concrete along with stability of the void former(s) within the deck unit, would have been obvious to one having ordinary skill in the art as taught by Babu.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007009670 to Okuda et al. in view of WO 2015/182818 to Choi et al.
Okuda et al. discloses a spheroidal void former for a deck unit, the spheroidal void former comprising:
a spheroidal body,

wherein the body of the void former is cinched at the waist as at 11 or 15.

However, Choi et al. discloses application and utilization of a void former having at least two arms extending radially outwardly from the spheroidal body, each arm having a connector formed integrally with the arm. 
Therefore, to have provided the Okuda et al. void former with at least two arms extending radially outwardly from the spheroidal body, each arm having a connector formed integrally with the arm, thus allowing secure engagement with the reinforcing mesh, would have been obvious to one having ordinary skill in the art as taught by Choi et al.

Claims 1, 8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/184476 to Do et al. in view of Taguchi 6,065,263 and JP 2007009670 to Okuda et al.
As to claims 1 and 18, Do et al. discloses, Figs. 1-5 for example, a prefabricated deck unit for a building system, the deck unit including:
a reinforcing framework, (Fig. 2), encased in a composite material, the reinforcing framework comprising:
a first metal mesh unit 120, 110
a plurality of interspaced spheroidal void formers 130 attached to or in intimate contact with the first mesh unit, and

wherein 

Do et al. does not appear to specifically set forth “the framework defines at least one terminal channel on at least one end of the deck unit, the terminal channel being shaped and dimensioned to snugly receive an elongate connecting rod for connecting the deck unit to a further structural element of the building system” nor does Do et al. does not appear to specifically set forth a body of each void former comprises a waist defining a radially extending interstitial gap. 
However, Taguchi discloses Figs. 3, 5, 7, 12, 16 and 19 for example, wherein the framework defines at least one terminal channel 40 on at least one end of the deck unit, the terminal channel being shaped and dimensioned to snugly receive an elongate connecting rod for connecting the deck unit to a further structural element of the building system. Meanwhile, Okuda et al. teaches application and utilization of a void former comprising a waist defining a radially extending interstitial gap as at 11 or at 15.
Therefore, to have provided the deck unit of Do et al. with at least one terminal channel 40 on at least one end of the deck unit, the terminal channel being shaped and dimensioned to snugly receive an elongate connecting rod for connecting the deck unit 
8. A plurality of spacer chairs is at 151 of Do et al. 
As to claim 18, Do et al. as modified is used in a building structure. Using multiples of the deck units is obvious for making a whole building particularly, a multistory building.
As to claims 19 and 20, Taguchi teaches, along with one terminal channel 40 on at least one end of the deck unit a method of positioning at least one elongate connecting rod 30 within the at least one terminal channel 40 of the prefabricated deck unit; and connecting the at least one connecting rod to a further structural element of the building system while also inserting a composite material ‘HM’ in the gaps between the at least one connecting rod and the terminal channel.
 
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/184476 to Do et al. in view of Taguchi 6,065,263 and JP 2007009670 to Okuda et al. as applied to claims 1, 8 and 18 above, and further in view of WO 2015/182818 to Choi et al.
Choi et al. discloses application and utilization of a void former having at least two arms extending radially outwardly from the spheroidal body, each arm having a connector formed integrally with the arm. 
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/184476 to Do et al. in view of Taguchi 6,065,263 and JP 2007009670 to Okuda et al. as applied to claims 1, 8 and 18 above, and further in view of JP 2006009363 to Nishimura et al.
Nishimura et al. discloses formation of an indented crown in the void former so as to for example, mitigate vibration from the upper floor. Therefore, to have provided the void former of the modified Do et al. deck unit with an indented crown in the void former so as to for example, mitigate vibration from the upper floor, would have been obvious to one having ordinary skill in the art as taught by Nishimura et al.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/184476 to Do et al. in view of Taguchi 6,065,263 and JP 2007009670 to Okuda et al. as applied to claims 1, 8 and 18 above, and further in view of JP 2005320714 to Iwanaga et al.
Iwanaga et al. discloses each spheroidal void former comprises two body halves arranged in a bisected mirror-fashion. Therefore, to have provided the void former of the modified Do et al. deck unit with two body halves arranged in a bisected mirror-fashion .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/184476 to Do et al. in view of Taguchi 6,065,263 and JP 2007009670 to Okuda et al. as applied to claims 1, 8 and 18 above, and further in view of JP 2005320714 to Yonkers 2,970,388.
Yonkers teaches application and utilization of a ferrule 31, 66 with magnet 32, 65 to attach articles one to another. Therefore, to have provided the modified deck unit of Do et al. with a ferrule and magnet to attach the reinforcing mesh to the mold, thus allowing the desired securement and spacing of the mesh to the mold, would have been obvious to one having ordinary skill in the art as taught by Yonkers.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/184476 to Do et al. in view of Taguchi 6,065,263 and JP 2007009670 to Okuda et al. as applied to claims 1, 8 and 18 above, and further in view of JP 2005320714 to Gross 1,672,886.
Gross teaches application and utilization of a deck unit possessing at least one tapered sidewall comprising one or more grooves such that when two prefabricated deck units are positioned next to one another, a recess between the two deck units is formed, (Fig. 2). Therefore, to have provided the modified deck unit of Do et al. with thus allowing the desired securement between adjacent deck units, would have been obvious to one having ordinary skill in the art as taught by Yonkers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MS
September 02, 2021